 

Exhibit 10.2 

 

RESIGNATION AND RELEASE AGREEMENT

 

THIS RESIGNATION AND RELEASE AGREEMENT (the “Agreement”) is made, entered into
and effective as of January 1, 2016 (“Effective Date”), by and among Blaise J.
Wolfrum, M.D., Accelera Healthcare Management Service Organization, LLC (the
“Company”), and Accelera Innovations, Inc., (“Accelera”). All parties to this
Agreement may be individually referred to herein as a “Party” or collectively as
the “Parties.”

 

1. Resignation. Blaise J. Wolfrum, M.D. hereby resigns as the Manager and from
any and all positions of the Company, effective immediately.

 

2. Release. The Company and Accelera, and any of their affiliates or other
parties claiming by or through the Company or Accelera, agree to generally and
forever release and discharge Blaise J. Wolfrum, M.D., from any and all claims,
actions, lawsuits, obligations, or liability, monetary or otherwise, whether
known or unknown, arising from or related to the Operating Agreement of the
Company, his performance and actions as Manager of the Company, or any other
issue or matter arising prior to or on the date of full execution of this
Agreement. In addition, the Company and Accelera, and any of their affiliates or
other parties claiming by or through the Company or Accelera, agree and covenant
not to make, commence, file, or assert against Blaise J. Wolfrum, M.D., any
claim, lawsuit, action, or other request for relief arising from or related to
the Operating Agreement of the Company, his performance and actions as Manager
of the Company, or any other issue or matter arising prior to or on the date of
full execution of this Agreement.

 

3. Indemnification of Seller and Company. The Company and Accelera, and their
respective affiliates, shall defend, indemnify, and hold harmless Blaise J.
Wolfrum, M.D. from and against any and all claims, damages, losses, and
expenses, including reasonable attorneys’ fees, suffered or incurred, including
any incidental, consequential, special, exemplary or punitive damages by Blaise
J. Wolfrum, M.D arising from, relating to or otherwise in respect of (i) the
Operating Agreement of the Company, (ii) the operation of the business of the
Company, and, (iii) any breach of any covenant, warranty, or agreement in this
Agreement.

 

4. Remedies. All Parties shall have the right to recover damages resulting from
any breach of this Agreement, which shall be cumulative and non-exclusive.
Should Company or Accelera or an affiliate of Company or Accelera commence any
lawsuit or other action against Blaise J. Wolfrum, M.D., for any claim arising
from or related to this Agreement, Blaise J. Wolfrum, M.D. shall be entitled, in
addition to such other relief as may be granted, to an award of all of its
reasonable costs and expenses, including, but not limited to, expert fees, and
reasonable attorneys’ fees incurred in connection therewith from Company or
Accelera and their respective affiliates.

 

 

 

 

5. Governing Law: This Agreement shall be governed by and interpreted under
Illinois law, including its choice of law provisions. Any and all disputes
arising from or relating to this Agreement shall be brought in the Circuit Court
of DuPage County, Illinois.

 

6. Severability. Notwithstanding any other provision in this Agreement, if any
part or provision of this Agreement is declared or held unenforceable, such
declaration shall not affect any other part or provision of this Agreement.

 

7. Authorized Signatures and Counterparts. The Parties to this Agreement
represent and warrant that the persons who execute this Agreement have actual or
apparent authority to bind the Party to the terms and conditions of this
Agreement. The Parties also agree that this Agreement may be executed in
counterparts, and all counterparted executions shall be treated as a single
execution of this Agreement by all Parties. The Parties also agree that faxed,
scanned, or other photocopied signatures on this Agreement shall be treated as
original signatures.

 

8. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

9. Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by each of the Parties.
No waiver by any Party of any provision of this Agreement of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

10. Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

11. No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the Parties and their respective
successors and permitted assigns.

 

12. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Resignation and
Release Agreement effective as of the Effective Date.

 

[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 

 

 

[TERMINATION AGREEMENT SIGNATURE PAGE]

 

  Blaise J. Wolfrum, M.D.       /s/ Blaise J. Wolfrum, M.D   By: Blaise J.
Wolfrum, M.D.       Accelera Innovations, Inc.       /s/ Cindy Boerum   By:
Cindy Boerum   Its: President       Accelera Healthcare Management Service
Organization, LLC       /s/ Cindy Boerum   Accelera Innovations, Inc.   By:
Cindy Boerum   Its: President

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

